   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 1 of 32




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )     CRIMINAL ACTION NO.
     v.                            )         2:20cr12-MHT
                                   )             (WO)
JEFFREY SCOTT CARTER               )

                               OPINION

    Defendant Jeffrey Scott Carter pleaded guilty to a

one-count indictment of being a felon in possession of a

firearm   in   violation     of   18   U.S.C.     § 922(g)(1).           At

sentencing,     after    resolving       issues    related      to      the

application of Guidelines 2K2.1(b)(6)(B) and 3C1.1, U.S.

Sent’g    Guidelines    Manual     §§ 2K2.1(b)(6)(B)        and      3C1.1

(“U.S.S.G.”), the court granted a downward variance of

one and a half years, which resulted in a sentence of 33

months of imprisonment.           The court also imposed three

years of supervised release that is expected to include

substantial mental-health and substance-abuse treatment,

the specifics of which the court will determine upon

Carter’s release.        The court writes to explain further
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 2 of 32




its decisions regarding the variance and the application

of Guideline 2K2.1.



                                  I.

    The court rejected the government’s argument that

Guideline    2K2.1(b)(6)(B)       applied     in   this     case.        As

relevant    here,    that   guideline      provides     a    four-level

enhancement    of    a   defendant’s     offense     level    when      the

defendant “used or possessed any firearm or ammunition

in connection with another felony offense.”                    U.S.S.G.

§ 2K2.1(b)(6)(B).        An application note explaining this

guideline indicates that it applies when the firearm with

which the defendant is charged “facilitated, or had the

potential    of     facilitating,      another     felony    offense.”

U.S.S.G. § 2K2.1 cmt. n.14.

    In this case, the firearm that Carter pleaded guilty

to possessing was found in a backpack in the mobile home

where he was arrested.          The government argued that he

should receive the four-level enhancement under Guideline

2K2.1(b)(6)(B) because it was undisputed that he arrived


                                   2
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 3 of 32




to the mobile home in a stolen truck and had the firearm

with him at that time.           The government’s position was

that    the   firearm    “provid[ed]      a    potential     means      of

protecting    the   stolen    property”       and    thus   could   have

facilitated     a   felony    offense     of    receipt     of   stolen

property because “Carter’s possession of a firearm, while

he was also in possession of a stolen vehicle, emboldened

his felonious conduct.”         Govt’s Supplemental Sentencing

Memorandum (doc. no. 69) at 1.             In other words, in the

government’s view, Carter’s bare possession of the pistol

while he was driving the stolen truck was sufficient for

the enhancement to apply.

       The court rejected this argument.                Based on the

evidence presented during the hearing, including Carter’s

testimony about why he had the handgun at issue, the

court found that Carter had the gun simply as an item of

barter to get money for drugs.                As will be discussed

below, Carter is severely addicted to synthetic marijuana

and methamphetamine, and his days consist of buying and

selling    property--often      stolen--for         small   amounts     of


                                   3
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 4 of 32




money   to   keep   himself     intoxicated.         He   admitted      at

sentencing that he traded some stolen items in exchange

for the gun and intended to sell it onward, just like any

other piece of property he came into possession of, for

enough cash to stay high.

    It was undisputed that Carter had the pistol for a

week at most before he was arrested.              When asked why he

had the pistol, he credibly testified that, “I had got

it on a cheap deal.        I had it to sell it.”          Tr. of Nov.

12 Hr’g (doc. no. 66) at 16.            In other words, this was

not a weapon Carter used to steal property or kept on-hand

to protect his stolen property.          Indeed, despite Carter’s

long criminal history, it does not appear that he has

ever used a firearm or any other weapon in a crime.                 With

the exception of a single charge of misdemeanor assault

nearly 14 years ago, apparently stemming from a fistfight

that broke out while he was buying drugs, he has no

violent convictions in his record.                For all of these

reasons, the court found that the gun did not embolden

Carter’s receipt of the truck he was driving on the day


                                   4
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 5 of 32




he was arrested and that there was no realistic potential

that he would use the gun to protect the truck in any

circumstances.

    To     support    its    argument       to    the    contrary,      the

government cited five cases: one in which this court

noted that determining “whether possession of the gun may

have ‘emboldened’ the defendant’s felonious conduct” is

relevant    to    deciding     whether       Guideline      2K2.1(b)(6)

applies, United States v. Osborne, 590 F. Supp. 2d 1330,

1335 (M.D. Ala. 2008) (Thompson, J.), and four cases in

which various federal Courts of Appeals have found it

reasonable for a sentencing court to apply this guideline

when the facts showed that a firearm had the potential

of emboldening additional felonies or protecting the

defendant’s stolen property.

    This    court’s     decision       in   Osborne      supported      its

decision here not to apply Guideline 2K2.1(b)(6) in this

case.      In    Osborne,    the    court        found   the   guideline

inapplicable to a defendant who possessed a gun at the

same time that he possessed a small amount of the drug


                                   5
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 6 of 32




ecstasy.      See id. at 1335-36.          On the evidence presented

in that case, the court found that the gun had not

emboldened Osborne’s possession of the ecstasy; the facts

showed that Osborne’s gun and his personal-use quantity

of ecstasy were essentially unconnected.

       Just as the court in Osborne found that Osborne’s

gun had not emboldened his drug possession, so the court

found here that the pistol Carter had when he arrived at

the mobile home did not embolden his possession of the

truck.        As   the   court    explained      in   Osborne,     “[e]ach

decision must turn on the particular facts of each case.”

Id.     Whether a gun has emboldened a defendant’s criminal

conduct is a “very fact-intensive question.”                        Id. at

1336.      As discussed above, the facts led the court to

conclude that the gun did not embolden Carter’s offense.

The court therefore found that Guideline 2K2.1(b)(6) did

not apply.

       Each of the other cases cited by the government

presented       facts    strikingly       different     from    those      in

Carter’s case, and none persuaded the court that the


                                      6
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 7 of 32




four-level enhancement of Guideline 2K2.1(b)(6)(B) was

appropriate here.          A short recital of the circumstances

of the government’s cases shows why.

       In United States v. Gattis, 877 F.3d 150 (4th Cir.

2017), the Fourth Circuit Court of Appeals affirmed an

application of the enhancement where the defendant was

“engaged      in   an   ongoing     felony      conspiracy”     involving

“thousands of dollars worth of items that had been stolen

during at least six different burglaries.”                   Id. at 161.

Among the items the defendant stole were a handgun, a

semiautomatic rifle, and two assault rifles, “as well as

several fully loaded large capacity magazines,” and he

had    been    reported      firing       an   automatic   weapon     at   a

residential street sign.              Id. at 152.          The appellate

court held that it was reasonable for the sentencing

court to conclude that the loaded weapon the defendant

had with him when he was arrested may have served “as a




                                      7
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 8 of 32




potential means of protecting the stolen goods.”                     Id. at

161.

       In United States v. Basnett, 735 F.3d 1255 (10th Cir.

2013), the defendant was involved in a theft ring of

hundreds of thousands of dollars of property, much of

which he kept in his home along with “an extensive supply

of guns and ammunition.” Id. at 1262. Fourteen different

guns were found in the home, including several “out in

the open.”      Id.    The Tenth Circuit Court of Appeals held

it reasonable for the sentencing court to infer “[f]rom

the volume of stolen property, guns, and ammunition at

the home” that the defendant “kept the guns in connection

with his transportation of stolen property.”                   Id.

       The other cases come no closer to the facts here.

In United States v. Valenzuela, 495 F.3d 1127 (9th Cir.

2007),    the   Ninth    Circuit       Court   of   Appeals      held    it

reasonable      for    the    sentencing       court    to     apply    the

enhancement     when    the    district    court       found    that    the

defendant’s possession of a loaded pistol-grip shotgun--a

shotgun he reached for when stopped by the police--had


                                   8
     Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 9 of 32




in   fact    emboldened      his    receipt     and   sale    of   stolen

property.     Id. at 1129-30, 1135-36.           And in United States

v. Bjerke, 744 F. App’x 319 (8th Cir. 2018) (per curiam),

the Eighth Circuit Court of Appeals found it reasonable

for the sentencing court to conclude that the enhancement

applied to a defendant who testified that he carried guns

with him during his burglaries “because doing so ‘ma[kes]

[him] feel more powerful.’”              Id. at 323 (alterations in

original).

      All of these cases involved significant indicia that

the defendants actually kept firearms for the purpose of

protecting their stolen property or facilitating thefts.

No such indicia appear in this case as to the truck at

issue.      Instead, the facts here pointed the court to the

contrary conclusion: Carter did not have the gun to

protect the truck and would not have used it to do so.

In the context of all the facts presented, the fact that

Carter had the gun while he was driving the stolen truck

did not convince the court that the gun “facilitated, or




                                     9
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 10 of 32




had the potential of facilitating,” his receipt of the

truck.   U.S.S.G. § 2K2.1 cmt. n.14.1



                                  II.

    With the issue of Guideline 2K2.1(b)(6)(B) resolved,

the court turned to considering Carter’s motion for a

variance.     The court’s decision to grant a variance was

based largely on evidence of pervasive trauma during his

childhood and the testimony of Dr. Adriana Flores about

the effects of this trauma on his culpability for the

present offense.2 The court was persuaded by Dr. Flores’s

testimony that Carter’s severe childhood trauma affected




    1. Moreover, as the court explained at sentencing,
the unfairness of applying a four-level enhancement in
Carter’s case when the link between the firearm and the
stolen property was as peripheral as it was here would
have led the court to vary downward four levels even if
it had found the enhancement to apply, resulting in the
same ultimate sentence.

    2. As used in this opinion, the court means
“culpability” in the sense of relative blameworthiness,
rather than in the sense of legal responsibility for an
offense.        See   United    States   v.    Coleman,
No. 2:18-cr-277-MHT, 2019 WL 430910, at *2 (M.D. Ala.
Feb. 4, 2019) (Thompson, J.).
                           10
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 11 of 32




his culpability in two significant ways.                     First, it led

directly to his multiple drug addictions, which began as

efforts to self-medicate his post-traumatic symptoms, and

which led in turn to his criminal conduct.                    And, second,

the neurological effects of the trauma he experienced

while his brain was still developing likely impacted his

capacities to reflect on the consequences of his conduct

and to adjust his behavior accordingly, in much the same

way     that    addiction     impacts      the   ability      of    addicted

individuals to avoid illicit substances. These cognitive

effects were compounded by the multiple drug addictions

from which he has suffered since childhood as a result

of his trauma.

       A    brief    discussion       of    Carter’s      background        is

necessary       to   understand      the    reasons    for    the    court’s

decision.       Carter grew up on a large property where his

paternal grandparents and his father’s siblings and their

families lived as well.             This property was owned by his

paternal        grandfather,        whose     construction          business

provided for the family financially.


                                      11
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 12 of 32




       As Dr. Flores testified, the men in Carter’s family

were    “extremely     violent.”         Carter     was    exposed     to   a

startling amount of violence nearly from birth.                          His

father    was   meth-addicted       and    alcoholic,       and   he   beat

Carter, his sisters, and his mother almost daily.                    Carter

and his mother experienced the most savage attacks, each

becoming      the   focus   of    his    father’s    anger     when    they

attempted to shield the other.              At an age when children

begin    to   form    their      first    lasting    memories,       Carter

watched his father beat his mother to the floor of their

home and kick her while she lay there.                    When Carter was

two or three years old, his mother stabbed his father in

the chest with a kitchen knife to protect herself during

one of his attacks; open-heart surgery evidently was

required to save his father’s life.

       Throughout his childhood, Carter’s male relatives

made a habit of shooting each other and his female

relatives when angry.         His paternal grandfather shot one

of Carter’s uncles when the uncle jumped in front of

Carter’s grandmother, whom his grandfather had intended


                                    12
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 13 of 32




to shoot.         About a year later, another uncle shot

Carter’s grandfather to prevent him from shooting at his

grandmother again.          When Carter was five or six years

old, his grandfather shot his father in the back with a

shotgun.     This gunplay, which was at once routine and

horrific, culminated when his father shot and killed his

grandfather in their front yard when Carter was 10 years

old.     Until he dropped out of school five years later,

Carter would cross the yard, where his grandfather died,

every day to reach the school bus.

       When Carter was nine years old, his mother took him

and his sisters and fled the violence.               This apparently

occurred    after     she    was   told     by   a   police     officer

responding to a particularly vicious beating that she

should go immediately to a women’s shelter, because the

abuse had become so severe that the officer believed she

was likely to be killed if she stayed.                 Soon, however,

Carter returned to visit his father’s family, and his

parents agreed that he would remain there in exchange for




                                   13
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 14 of 32




his mother keeping custody of his sisters.3                   Carter asked

to stay with his father’s family primarily because of his

close relationship with his paternal grandfather, whom

his father killed the following year.

       By age eight or nine, Carter had been prescribed

psychiatric medication to treat depression related to his

repeated traumas, but his family refused to give him the

medication and ended his psychiatry appointments.                    By age

12, Carter had begun self-medicating his depression with

hallucinogenic         mushrooms       that    grew     on    the    family

property.       He moved on to marijuana at 13, alcohol at 14,

and         both        methamphetamine           and         prescription

benzodiazepines at 15 or 16.                  Carter remains severely

depressed and intermittently suicidal.                       He has never

received       substance-abuse         treatment,       and    until        his




    3. Carter’s sisters have done well after growing up
away from his father’s family. They all graduated high
school and obtained stable careers, and none have
criminal convictions. The contrast between their lives
and Carter’s highlights both the damage that Carter’s
home environment did to his childhood development and the
lasting effects of this trauma.
                            14
     Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 15 of 32




confinement on the current offense he had never received

antidepressant medication.

      After     his    grandfather’s       killing,      the    remaining

family ostracized Carter and his father, and the income

from the construction business ceased, resulting in deep

poverty for the rest of his childhood.                 Carter’s father

continued to beat him until he grew big enough to fight

back in his teenage years.           By that time, Carter’s father

was also supplying him with alcohol, methamphetamine, and

occasional heroin.          Carter dropped out of school at age

15, partly as a result of his drug and alcohol use and

partly because he needed to work to support himself and

his father.

      The scope of the trauma that Carter experienced in

his youth was exceptional.           Dr. Flores testified that she

had never encountered a family as violent as Carter’s in

20    years     of    conducting       psychological        evaluations.

Moreover, the subsequent developments of Carter’s life,

including his criminal history and the present offense,

have been shaped by this trauma to an unusual degree.                      It


                                     15
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 16 of 32




is this relationship between his offense and the trauma

of his childhood that led to the variance granted by the

court.   The following sections explain this relationship

and how the sentencing factors set forth in 18 U.S.C.

§ 3553(a) apply to it.



                                 III.

    Dr. Flores testified that the events of Carter’s

early    life    amounted      to    a   large     number      of    what

psychologists call “adverse childhood experiences,” or

ACEs.    According to her testimony, these are categories

of traumatic experiences--such as physical abuse and

witnessing domestic violence--that may occur during a

person’s childhood.         As Dr. Flores explained, research

on ACEs shows that these experiences powerfully affect

children’s brain development and life outcomes.

    Dr. Flores told the court that the number of ACEs a

person   has    experienced      correlates       closely     with       the

individual’s long-term risks of depression, suicidality,

and even chronic health problems such as cancer and


                                    16
     Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 17 of 32




diabetes.       People who experience multiple categories of

ACEs also are at higher risk of continued victimization

in adulthood.         Moreover, ACEs have neurological effects

on   children     that    bear    life-long     consequences.         ACEs

affect brain development in ways that make it difficult

for people, both during childhood and as they grow up,

to modulate their emotions, constrain their impulses, and

perform certain executive functions like planning ahead

and balancing responsibilities. Those cognitive deficits

can lead to trouble succeeding in school and retaining

employment.        All told, this constellation of symptoms

creates an exceptionally high incidence of substance

abuse     among       people   who     have    experienced       multiple

categories of ACEs.

       This court has previously found that substance-use

disorders change individuals’ brain functioning in ways

that     make    it    difficult      for     people   grappling      with

addiction to avoid relapses during the course of their

recovery.       See United States v. Mosley, 277 F. Supp. 3d

1294, 1298 (M.D. Ala. 2017) (Thompson, J.).                  In light of


                                     17
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 18 of 32




this finding, the court has determined that sentencing a

drug-addicted         defendant      for   a    drug      offense    without

considering        whether     the    conduct       was    caused    by     the

individual’s          substance-use            disorder      would        risk

“punishing a defendant for his or her disease.”                      Id. at

1298.      And the court found that it can be appropriate to

reduce a defendant’s sentence when his or her conduct is

caused by a substance-use disorder because a person who

uses drugs due to a disease outside the individual’s

immediate control is less culpable than a person who uses

drugs with full volition.              See United States v. Mosley,

312 F. Supp. 3d 1289, 1293-95 (M.D. Ala. 2018) (Thompson,

J.).

       The court was convinced by Dr. Flores’s testimony in

this case that the same diminishment of culpability is

true of criminal conduct arising from childhood trauma.

The     implementation       across     the     country,     including       in

Shelby County, Alabama, of specialized courts that divert

veterans       from     incarceration          to   mental-health         care

reflects        the    acknowledgement          that      culpability        is


                                      18
     Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 19 of 32




mitigated      when     an    offense      stems    from    combat-related

trauma.     See Jeremiah Glassford, Note, “In War, There Are

No     Unwounded      Soldiers”:        The     Emergence        of    Veterans

Treatment Courts in Alabama, 65 Ala. L. Rev. 239, 252-55

(2013).      Ignoring the effects of childhood trauma would

needlessly      limit        this   acknowledgement         to    people   who

experience trauma as adults.                  This strikes the court as

particularly       inappropriate         in    light   of    the       apparent

impacts of childhood trauma on brain development and

functioning.

       After hearing Dr. Flores’s testimony, the court found

that     failing      to      consider     whether     Carter’s         trauma

contributed to his conduct would turn a blind eye to the

well-documented            consequences        of    adverse          childhood

experiences       and      would    risk      punishing     Carter       for   a

mental-health condition just as much as it would to

punish a drug-addicted individual for drug possession

without considering the impact of his or her disorder.

See Mosley, 277 F. Supp. 3d at 1298 (finding that “drug

addiction is a mental illness” and that sentencing courts


                                      19
     Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 20 of 32




should therefore give “proper weight to whether and how

that mental disorder affects [a defendant’s] culpability

for his conduct”).         For this reason, the court turned to

considering what role, if any, Carter’s adverse childhood

experiences       played    in    his    commission    of   the   current

offense and whether the impacts of his trauma affected

what sentence was appropriate for his conduct under the

factors of 18 U.S.C. § 3553(a).



                                    IV.

       In this case, Dr. Flores’s testimony regarding her

evaluation       of   Carter      made    clear    that     his   adverse

childhood       experiences       contributed       directly      to       the

commission of his offense.

       First, the roots of his criminal conduct lay in his

drug addictions, and the roots of his drug addictions lay

in    his     childhood    trauma.        As   Dr. Flores     testified,

Carter’s adverse childhood experiences put him at extreme

risk     of    developing        substance-use      disorders.             She

explained that the risk of substance abuse and other


                                     20
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 21 of 32




mental-health        consequences        rises     with   the   number      of

categories of ACEs a child endures.                   According to her

testimony,        there    are    10    basic    categories       of   ACEs:

emotional abuse; physical abuse; sexual abuse; witnessing

domestic violence; substance abuse in the home; mental

illness in the home; parental separation or divorce;

having an incarcerated family member; emotional neglect;

and     physical     neglect.       A    person’s    risk    of    serious,

long-term adverse effects becomes very high once the

individual has experienced four of these 10 categories.

Dr. Flores testified that Carter’s childhood involved

either eight or nine of the 10 categories of ACEs: all

of them except sexual abuse and possibly parental mental

illness,       which    she     suspected    but    could    not   verify.

Moreover, many of these experiences--such as witnessing

domestic abuse--were repeated daily for years during

Carter’s upbringing.

       The risks created by such extensive childhood trauma

were     borne    out     for    Carter.     His    trauma      caused      him

depression significant enough to require medication by


                                        21
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 22 of 32




the time he was eight or nine years old.                 When his family

prevented him from receiving the medication he needed,

the young Carter turned to using drugs to soften the

symptoms       of    his   ongoing    trauma.       He       started    with

hallucinogenic         mushrooms     that   grew    on       the   family’s

property,      but    he   quickly    advanced     to    more      addictive

substances in his early teenage years.                  This progression

was facilitated by his father, who was himself addicted

to alcohol and methamphetamine, and who supplied both to

Carter during his adolescence.                Dr. Flores determined

that,    as    a    result     of   these   overlapping       addictions,

Carter, who is now 35 years old, has not experienced a

period    of       sustained    sobriety    since       he    began    using

hallucinogenic mushrooms at the age of 12, including

during periods of incarceration.

    Once his addictions became too severe for Carter to

maintain employment, he turned to flipping mostly stolen

goods for enough money to buy the drugs he required.                      As

discussed earlier in this opinion, Carter testified at

sentencing that he obtained the firearm with which he was


                                     22
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 23 of 32




charged simply as another commodity to sell for drug

money.      In other words, his possession of the firearm at

issue was a direct result of his addictions and the trauma

that caused them.

       Second,     Dr.    Flores’s      testimony      made   clear    that

Carter’s childhood trauma and the drug addictions to

which it led affect his capacity to consider consequences

and restrain his impulses.                   As Dr. Flores explained,

Carter’s constant trauma throughout his youth meant that

he    experienced        no   period   of     normal   psychological        or

neurological development.              His continued involvement in

buying and selling stolen goods for small profits to fund

his drug addictions evidences the resulting difficulty

he has appreciating the long-term effects of his actions.

Carter has two daughters, and the court was convinced by

his testimony that he recognizes the importance of being

present in their lives as a better father than his own.

He nonetheless continues to use drugs and to structure

his     life    around    obtaining         them.   Based     on   Carter’s

testimony and that of Dr. Flores, the court found that


                                       23
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 24 of 32




this is not a product of simple character flaws, but of

pressing and unaddressed mental-health needs.

       In   other   words,   the    connection     between     Carter’s

trauma and his criminal conduct is not ephemeral or

theoretical.        His trauma affects his brain in concrete

ways that have made it difficult for him at every turn

to avoid falling into addiction and a life of property

crimes to support his drug use. To be sure, as Dr. Flores

acknowledged, some people who experience even childhood

trauma as severe as Carter’s and receive no mental-health

treatment for it are nonetheless able to escape the

depression, addictions, and resulting criminal conduct

that have characterized his life since his teenage years.

But Carter’s culpability for failing to surmount this

obstacle is not heightened by the improbable successes

of those who do.

       In light of Carter’s history, he has done well to

have    generally     avoided      reproducing     the    violence        he

experienced and watched others experience throughout his

childhood at the hands of the men in his family.                         The


                                    24
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 25 of 32




court commends him for this.               Furthermore, the fact that

he     has   not    become     the   violent           man    his    father      and

grandfather were, as well as Dr. Flores’s testimony that

Carter has shown remarkable psychological resilience in

not      developing       flashbacks            or     other        symptoms      of

post-traumatic stress disorder (also known as PTSD), give

the court hope that its intervention does not come too

late.

       In this case as in all others, the court’s duty was

to assess Carter’s culpability through the sentencing

factors enumerated in 18 U.S.C. § 3553(a).                               The above

findings        went      squarely         to        the     application          of

§ 3553(a)(1),          which   commands          a    sentencing         court    to

consider “the nature and circumstances of the offense and

the     history     and    characteristics             of    the     defendant.”

Furthermore, inquiry into a defendant’s childhood trauma

and resulting mental-health symptoms is appropriate under

§ 3553(a)(5),          which   requires          the       court    to    look   to

“pertinent policy statement[s]” issued by the Sentencing

Commission.         The Commission has explained in a policy


                                      25
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 26 of 32




statement that “[m]ental and emotional conditions” that

are “present to an unusual degree” are mitigating factors

in determining a defendant’s sentence. U.S.S.G. § 5H1.3.

Although this policy statement comes in the context of

departures       rather     than    variances,       it   is    relevant     to

understanding         the     circumstances      that     the    Commission

reasonably believes affect a defendant’s culpability and

appropriate          sentence,       particularly         in     light       of

§ 3553(a)(5).           The    extraordinary         trauma     of   Carter’s

childhood and the lingering mental-health effects of that

trauma brought his case outside the norm.

       In addition, several of the factors of § 3553(a)(2)

indicated that a downward variance was warranted in this

case.     Dr. Flores’s evaluation of Carter, which the court

found well-supported by her testimony and the research

she described, indicated that Carter’s only chance at

turning        his   life   around    would     be    through        long-term

inpatient treatment for both his substance-use disorders

and      his    underlying       trauma.         Although        the     court

recommended          that      he    receive         mental-health          and


                                      26
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 27 of 32




substance-abuse            treatment       while      in    custody,      this    is

unlikely       to    be    sufficient          both   because      some    of    the

intensive       treatments         he    needs     may     be    unavailable      in

Bureau of Prisons facilities and because his addictions

are sufficiently durable that he has remained intoxicated

while in prison before.                    Without inpatient treatment

addressing          both     his        substance        abuse     and     trauma,

Dr. Flores found, Carter will all but inevitably continue

to     maintain       his      addictions          and      related       criminal

activities.

       Put in the context of § 3553(a)(2), these findings

convinced the court that protracted incarceration would

do little to deter subsequent criminal conduct by Carter;

until he receives the treatment he needs, his addictions

and criminality will remain largely beyond his control.

See 18 U.S.C. § 3553(a)(2)(B).                   For much the same reason,

the     court       was    convinced        that      getting      Carter       into

treatment as soon as possible was the best way to protect

the     public;      his    criminality          will      end   only    when    his

substance-use             disorders       and     underlying        trauma       are


                                          27
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 28 of 32




addressed.        See id. § 3553(a)(2)(C).           A downward variance

allows the court to provide Carter with critical care and

treatment in the most effective manner because of the

unsuitability discussed above of the correctional setting

for giving him the drug and mental-health treatment he

requires.         See id. § 3553(a)(2)(D).

       Finally,         punishment    is     an     important     § 3553(a)

factor.       But the need for punishment in this case was

less than it could have been because there was no evidence

that Carter ever used the pistol at issue or threatened

anyone with it.           He did not dispose of it to anyone who

might have used the weapon for violence, and he did not

possess      it    in    connection    with       another   crime    causing

significant public harm, such as drug distribution.                         His

conduct here was entirely non-violent.                      Carter appears

to have traded some stolen items for a pistol, held the

firearm for a week, and then been arrested.                     In light of

the      connection       between     this        conduct   and     Carter’s

substantial mental-health needs, the court found that the

sentence it ordered was “sufficient, but not greater than


                                      28
      Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 29 of 32




necessary” to “reflect the seriousness of the offense ...

and     to    provide     just    punishment.”           Id.        § 3553(a),

(a)(2)(A); see also Mosley, 277 F. Supp. 3d at 1298-99

(finding       that    “the   extent       to   which    the    defendant’s

misconduct was the product of addiction” is relevant to

this determination).



                                      V.

       The court found at sentencing that Carter’s criminal

history category was V and that his base offense level

under      Guideline      2K2.1(a)(4)(A)        was     20.         The   court

sustained an objection to the adjustment for obstruction

of    justice     under    Guideline       3C1.1,     and,     as    discussed

above, it rejected the government’s argument regarding

the applicability of the enhancement for possession of a

firearm in connection with another felony offense under

Guideline 2K2.1(b)(6)(B). After those determinations and

a two-level reduction for acceptance of responsibility

under Guideline 3E1.1(a), the court found that Carter’s

total offense level was 18.                This yielded a guidelines


                                      29
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 30 of 32




range of 51-63 months of imprisonment.               For the reasons

discussed above, the court granted a variance of one and

a half years below this range, resulting in a sentence

of 33 months of custody.4

    In addition to this term of imprisonment, the court

imposed a three-year period of supervised release.                       In

her psychological evaluation, Dr. Flores recommended that

Carter’s post-release conditions include at least 12

months of inpatient treatment for both his substance-use

disorders and his severe depression.               In her testimony,

she also recommended that after his inpatient treatment,

he take part in a program of continued substance abuse

treatment with a peer sponsorship component, such as is

available in Narcotics Anonymous, as well as further

outpatient    mental-health       treatment.         She   noted    that

Carter will likely need both medication and therapy to




    4. It      is    also     noteworthy    that    the
one-and-a-half-year variance came with a hitch. For the
reasons behind the variance, and as explained later in
this opinion, Carter is still likely to serve an
additional year of inpatient treatment as a part of his
supervised release.
                           30
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 31 of 32




recover from the depression that has been present in his

life since he was eight years old.

    At     sentencing,     the    court      did    not    specify    what

treatment conditions will accompany Carter’s supervised

release.     However, as soon as Carter is out of prison,

the court has made clear that it will seriously consider

ordering the long-term inpatient treatment recommended

by Dr. Flores, and it will consider imposing additional

treatment    requirements        as    proposed    by     Dr.   Flores    or

another    evaluator,     in     consultation       with    counsel      and

Carter’s probation officer.

    After considering the testimony of both Carter and

Dr. Flores,      as     well      as       Dr.     Flores’s       detailed

psychological evaluation, the court was convinced that

Carter is ready to make changes in his life.                    The coming

years will no doubt be difficult for him.                       This court

knows well that the path to recovery is rarely straight.

See Mosley, 312 F. Supp. 3d at 1294-95.                 But as the court

told Carter at sentencing, it believes that his life

remains salvageable.        The court therefore offers him the


                                      31
   Case 2:20-cr-00012-MHT-KFP Document 78 Filed 12/11/20 Page 32 of 32




help    he   has     never   had    before:     treatment      for       his

depression     and     substance-use      disorders      to    address,

finally,     the   consequences      of   his   profound      childhood

trauma.      With time and this assistance, the court is

confident that Carter has the capacity to heal.

       As such, the court was persuaded that the sentence

it imposed was appropriately tailored to the seriousness

of Carter’s offense, the circumstances of his conduct and

his mental-health history, and the need to provide him

effective treatment for his substance-use disorders and

his other trauma symptoms and sequelae.                 See 18 U.S.C.

§ 3553(a).

       DONE, this the 11th day of December, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                    32
